 INDIANAPOLIS MOTOR SPEEDWAY MOTEL619IndianapolisMotor Speedway Corporation d/b/a IndianapolisMotor SpeedwayMotelandHotel,Motel,Cafeteria and Res-taurant Employees and Bartenders Union,Local No. 58, affili-ated withHotel&Restaurant Employees and BartendersInternationalUnion,AFL-CIO.Case No. 25-CA-1894.No-vember 10, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner Stanley L. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.'Thereafter, theGeneral Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision and supporting briefs.The Respondent filed a brief in -support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board dismissed the complaint.]1The TrialExaminer's finding thatthe Respondent did not violate Section8(a) (1) and(3) of the Act was basedin largemeasure on the credited testimony of the Respondent'switnesses,which differed in several materialrespects from that of the General Counsel'switnesses.The GeneralCounsel andthe Charging Party except vigorously to the TrialExaminer'scredibilityfindings, contendingthat the testimony of theRespondent's wit-nesses, particularlythat of Food and Beverage Manager Goodman, is contrary to the"logic of events"and is"internally,substantiallyand materially self-contradictory."Wehave examined the record carefully and, although the matteris not free from doubt, weare not convinced that under the applicable standardsthe Trial Examiner's resolutions ofthe difficultissues of credibility in thisproceeding are clearlyerroneousSeeStandardDry Wall Products,91 NLRB 544,enfd.188 F. 2d 362 (C A. 3).We shallthereforeadopt the Trial Examiner's credibility resolutions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,withallparties represented,was heard before TrialExaminerStanley N. Ohlbaumin Indianapolis,Indiana, onApril 27, 1964,1 ona complaintIUnless otherwise specified,all dates refer to 1964.149 NLRB No. 63. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDdatedMarch 13 of General Counsel of the National Labor Relations Board,issued through the Regional Director for Region 25, based upon a chargefiled February 5 by Hotel,Motel, Cafeteria and Restaurant Employees and BartendersUnion,Local No. 58,affiliated with Hotel&Restaurant Employees and BartendersInternationalUnion,AFL-CIO (herein called the Union),and the answer ofIndianapolisMotor Speedway Corporation,doing business as Indianapolis MotorSpeedway Motel(herein called the Respondent).The issues litigated were wheth-er Respondent violated Section 8(a)(3) and(1) of the National Labor RelationsAct as amended(herein called theAct) by: (1)discriminatorily discharging,and failing and refusing to reinstate,itsemployeesWilliam Pierce and ShirleyVaughn for union membership and activity,(2) interrogating its employeesconcerning their union membership,activities,and desires,and (3)threateningitsemployees with decrease in pay for union membership,activities,or sup-port.The entire record and also briefs received from counsel subsequent tothe hearing have been carefully considered.Upon the entire record and my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTAt all material times, Respondent has been and is an Indiana corporationwith its principal office and place of business in Speedway,2 Indiana, engagedcontinuously in operating a motel which, during the representative year imme-diately preceding issuance of the complaint, received gross revenues exceeding$500,000 from rental of rooms and sale of food and beverages.During thesame period, more than 25 percent of Respondent's guests were transients residentat its motel for less than 30 consecutive days; and, also during the same period,Respondent received goods valued at over $50,000 from other enterprises, shippedto the latter directly in interstate commerce from outside Indiana.I find that at all material times Respondent has been and is an employerengaged in commerce within the meaning of Section 2(6) and (7) of theAct, and that assertion of jurisdiction in this case is proper.II.THE LABORORGANIZATION INVOLVEDAt all material times, the Union has been and is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged discriminatory discharge of Pierce and VaughnThe complaint alleges and the answer denies that on or about February 5Respondent discriminatorily discharged, and has since failed and refused to rein-state its employees Pierce and Vaughn, in violation of Section 8(a)(3) and (1),for union membership or for union or organizational activity.The answer assertsthat the employees were discharged for nondiscriminatory cause and thereforenot entitled to reinstatement.SinceMarch Respondent has operated a restaurant and motel at its IndianapolisSpeedway, where annually on May 30 is run an international automobile race.William Allen Pierce and Shirley Elaine Vaughn were hired as restaurant dish-washers in or around April. Since they worked more or less as a team untilthey were discharged on February 5, 1964, for the same reason, it is appropriateto consider their cases together.Respondent's dishwashing operations were organized in two shifts, a day shiftfrom 8 a.m. to 4 p m. and a night shift from 3 to 11 p.m., each havingthree dishwashers.The day shift dishwashers were Vaughn, Pierce, and Keller(the last-named since around Labor Day of 1963).Although each of theseon occasion assisted elsewhere, apparently Keller did so with greater regularityor frequency than Vaughn and Pierce, leaving the latter in effect to operateas the day dishwashing team. It is established by the testimony of the dishwashersthemselves that although repair and maintenance service to the dishwashingequipment was regularly furnished from outside sources, it was part of the dish-2 By stipulation the complaintwas amendedat thebearing so as to refer to Respondent'slocation as Speedwayinsteadof Indianapolis. INDIANAPOLIS MOTOR SPEEDWAY MOTEL621washers' job to keep the dishwashing equipment (including the machine) clean,as well as to inspect and rewash (by hand, if necessary) any glasses or dishesfor any reason inadequately cleaned by the machine.The latter responsibility,according to testimony of the dishwashers, included such tasks as scraping andremoving adherent food and other substances before placing dishes and glassesinto the machine, presoaking extremely dirty glasses before inserting them intothemachine, and rinsing machine-washed dishes and glasses by hand beforeplacing them in racks for dining room use.The testimony of General Counsel's witnesses (dishwashers Vaughn, Pierce,and Keller) as well as that of Respondent's witnesses, establishes beyond doubtthat for a long period prior to their discharge on February 5, 1964, and infactmore or less continuously since the inception of their employment withRespondent in the previous April, discharged dishwashers Vaughn and Piercehad been receiving constant complaints about the dirty condition of glassesand dishes (i.e., adherent remnants of a former meal or meals) being sentout by them to the restaurant.As regards glasses, Vaughn testified the com-plaints,or some of them, were for what she described as a "little white ring"or "a brown scum"; and, as she further testified, "They had trouble with theglasses there all the time while I was there, the whole time." Pierce testifiedthat "time and time he [Food and Beverage Manager and Restaurant SupervisorJames T. Goodman] brought me dirty glasses."Keller also confirmed thatthere was no doubt that the glasses were dirty, described them as having "brownrings and little grit and sand and stuff in the bottom of them." These werethe glasses that were sent out to the restaurant by the dishwashers for theuse of guests, and returned to the dishwashers for rewashing. I find that thecomplaints about dirty glasses continued and probably increased in quantity andtempo in the period of 2 weeks to 1 month preceding the discharge of Vaughnand Pierce.3 I credit the testimony of Motel Manager Cassidy to the effectthat in the 2 to 3 week period before the discharge of Vaughn and Piercehe received about a dozen complaints from the motel's most regular customers,which, together with his expressions of displeasure and expectations of curativemeasures, he transmitted to Restaurant Supervisor Goodman, who in turn passedthem on to Pierce and Vaughn.With the foregoing facts substantially undisputed,4 we come to the eventsof February 4, 1964, immediately preceding the discharge of Vaughn and Pierce,which Respondent asserts precipitated their discharge.On that morning, MotelManager Cassidy was served a glass of milk in the motel restaurant.Afterhe had drained a portion of it, he observed a brown substance or particlesat the bottom of the glass.He set the glass down and called for Goodman,who was not in. He therefore told Goodman's assistant, Kettery, to call thistoGoodman's attention as soon as he arrived.When Goodman arrived, Cassidy'smilk with its other contents was on Goodman's desk.Accompanied by Kettery,Goodman immediately went to the dishwashing unit, showed the glass to Pierceand Vaughn, and inspected other glasses in the rack ready to be sent to therestaurant,which were also found to be dirty.Goodman reminded Pierce andVaughn of the previous complaints, not only from the motel manager but alsofrom guests, about dirty glasses, and said he would be back after 2 o'clockto reinspect the glasses and that if they were not satisfactory "then that wasit."To the foregoing account, so far not substantially different from that ofthe dishwashers, Pierce in his testimony added that Goodman asked Kettery tolook inside the dishwashing machine and that after he did so Kettery said it"looked like a garbage can."Although the dishwashers did not indicate intheir testimony that Goodman warned them of any consequence in the eventof continued dirty glasses on reinspection that afternoon, or, indeed, that hesaid anything at all about a reinspection, I credit the testimony of Goodmanin this aspect, not only because of my reactions and preferences based upontestimonial demeanor comparisons, but also because I find it difficult to believe8 This finding is made upon the basis of Respondent's proof and the testimony of GeneralCounsel'switness Keller. I do not credit the possibly contrary testimony of Vaughn, whichwas evasive, equivocal, and unsatisfactory, if not internally inconsistent.* To the extent, if any, disputed, the facts are found as aforestated, based upon the com-posite credited testimony of all witnesses, taking into account the entire record and illycredibility evaluations resulting in part from their observed demeanor. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthatwith the degree of provocation and pressure upon him on this occasion,Goodman would have treated the situation less lightly than his testimony indicateshe did.5According to Goodman's testimony,when he returned for the afternoon rein-spection,he found that the glasses in the racks(ready for dining room guests)were still just as dirty and foggy and contained the same type of particles. Sincethe dishwashers denied that he said he would return,or that he returned orreinspected,his testimony about the condition of the glasses on the allegedafternoon reinspection is uncontroverted.For the same reason as indicated above,I credit Goodman's testimony in this further aspect.Vaughn and Pierce testifiedthat they did not find their timecards in the timecard rack at quitting timethat afternoon(as they had also observed earlier in the day,after the milkglass incident),which they interpreted as a discharge signal, but that whenthiswas called to Goodman'sattention he told them he would take care ofitand to return the following morning.Goodman'sexplanation for this isthat although he had decided to discharge them that day (February 4) becauseof their unsatisfactory dishwashing,sinceMotel Manager Cassidy, the only personauthorized to sign checks,was not available when the employees were leavingfor the day around 4 o'clock,although their terminal paychecks were readythey had not been.signed, and it was for this reason that he told them toreturn the following morning,atwhich time it is undisputed that he gavethem these checks and informed them that they were discharged.I credit thisexplanation by Goodman,which I regard as not unreasonableIt is contended on behalf of the discharged employees that they were firedfor union membership or organizational activity.It is to be borne in mindin this connection that the discharges occurred on February 5, 1964. Piercesigned up with the Union on the previous May 27 and Vaughn on July 10. Sincetheir union affiliation,aswell as that of other employees-some of whom arestillworking for Respondent-was neither concealed from nor unknown to Re-spondent,it is difficult to see how their affiliation so long prior to their discharge,particularly with so protracted a history of employer tolerance of repeated instancesof poor work performance on their part,may justifiably be considered to becausally related to their discharge.As for organizational action on their partbetween the dates of their affiliation and the date of their discharge,Vaughn'stestimony indicates that although she apparently may have 6 furnished a unioncard to an employee early in 1964,according to her own testimony her "organiza-tional activities"or role in the"Union campaign"between the date of her ownaffiliation in July and her discharge the next February,appear to have beenlimited to participating in conversation with fellow employees about the Unionbut not even asking any of them to sign a card since, as she testified, "mostof them already had Union cards in " Vaughn conceded that at no time duringher employment with Respondent had any supervisor in any way spoken to heron the subject of any union.With regard to the "organizational activities"ofPierce,between the time he signed up with the Union in May and hisdischarge the following February,the pattern is hardly substantially different.He, too, participated in discussions with fellow employees about the Unionat lunch or in the locker room.According to him,the "Union campaign"was confined to such talk and the passing out of cards in the washroom orlocker room and dining room-all a matter of common knowledge around themotel; in Pierce'swords, "I just believe that everybody knew that it was goingon"-including Goodman,Kettery, and others, i e.,management as well as em-ployees.7Pierce testified that at no time did any management person everspeak to him, or in his presence to anybody else, in any way against or even6Asked whether Goodman had ever told him that improvement in the glasses was neces-sary,Pierce testified:"He didn't, indirectly he didn't say it, but this was the general prac-tice, if you get me" It was apparent from the witness'testimony that in his personalusage and idiom, by "indirectly"be means"directly," as,indeed,was pointed out on therecord.9I say "may have"because her own self-serving testimony to this effect was unsupportedby testimony of the other alleged employee,whose absence as a witness was unexplained;and because of my reluctance,all things including my observations considered,to accepther testimony in this aspect without corroboration.7Another General Counsel witness,fellow-employee Knight, a potwasher,also confirmedthis, testifying that "There was talk going all over the place about Unions." INDIANAPOLIS MOTOR SPEEDWAY MOTEL623about the Union-neither threat, question, nor mention; that there was neverany criticism for the handing out of union literature or cards; and that hehad never heard of any management person talking against union or organizationalactivities.Pierce further testified that the only union activity he had ever en-gaged in, other than himself signing a card the preceding May, was thatin January 1964, about a month before his termination, he handed out fouror five cards, and that in so doing he did nothing that everybody else wasnot also doing; that nobody ever complained to him about this; and that hewas never told union activity had anything to do with his termination, thatRespondent's discharge notification carried no union context or connotation tohim, and that he had never raised such a question or made such a suggestiontoRespondent.8Pierce confirmed the testimony of Respondent's witnesses thatduring his employment other dishwashers working there had also been discharged.9Respondent's witnesses testified that Vaughn and Pierce were discharged onlybecause they were unsatisfactory dishwashers who failed to do their dishwashingwork properly-specifically because of the filthy glass supplied on February 4toMotelManager Cassidy himself and their failure to rectify the situation ofother dirty glasses in the rack on that day even after being warned.It is apparent that, aside from the circumstances of the alleged reinspectionof glasses on the afternoon of February 4 and the actual details of the subsequentdischarges, there is relatively little inconsistency between the versions of bothsides in this case insofar as it relates to Vaughn and Pierce.For reasons alreadystated, I have adopted Respondent's version of the events of February 4 as themore probable and credible. In this connection, as well as for purposes of otherfindings herein, it may be appropriate to indicate that I was less favorablyimpressed with the testimony of the alleged discriminatees 10 than with that ofRespondent's witnesses, whom I found without exception to be candid, straightfor-ward, and impressive-even to the extent of making admissions, described below,which would have been more to their advantage to withhold had they beeninclined tomisstate or equivocate for reasons of self-interest.This is by nomeans a case in which an antiunion employer, discovering certain employeesattempting to unionize his work staff, precipitously fires them for pretextualreasons.There is no credible evidence of union animus by the employer here.The alleged discriminatees had affiliated themselves with the Union-as, appar-ently,had other employees-7 or 8 months prior to their discharge, overtly,and their subsequent union activity was in one case (Vaughn) for practicalpurposes nonexistent and in the other (Pierce) minimal.Furthermore, whateverthe extent of that "activity" was, it was according to the employees' own testimonynot covert in any way, and was openly known to the employer, who in noway objected or indicated opposition thereto.Under the circumstances, the dis-charges' affiliationwith the Union is too remote in point of time, and theextent of their organizational activities too minimal and insubstantial, to justify8It is undisputed that.4 or 5 days before his discharge, Pierce received a telephone callfrom an individual whom Pierce identifies as Joe Taylor,from whom he says he had re-ceived some union literatureThis telephone call was received in Goodman's office, wherePierce spoke to the caller in the presence of Goodman and Kettery. There is no evidencethat either Goodman or Kettery knew who the caller was, nor that they listened to whatPierce said, nor that union matters were discussed, nor that Pierce said anything to identifythe caller or the call was in any way related to a union matter. Indeed, Pierce explicitlytestified that he said nothing to identify the conversation with any union matter or unionbusiness and that neither Goodman nor Kettery had any reason to suppose it was.6The proof is uncontroverted that not only while Vaughn and Pierce were employed byRespondent, but since then, other dishwashers have been discharged for failing to cleaneating paraphernalia properly , also, for example, that a day or two after the discharge ofVaughn and Pierce, a cook was discharged by Goodman for "slopping food on a plate."10I do not necessarily ascribe this to any deliberate intention on the part of these wit-nesses to misstate or mislead.For example, Vaughn, while freely admitting her employer'scontinuous complaints about her dishwashing, at the same time insisted that she had neverbeen told that her work was not satisfactory but that, on the contrary, her work had alwaysbeen praised.While appreciating that perhaps a certain amount of dirty dishes are "parfor the course," so to speak, the total picture and circumstances here presented convinceme that any reasonable allowance quota was exceeded and Respondent's patience justifiablyexhausted. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conclusion-particularly in view of the entire record, including their admittedshortcomings as dishwashers and the unfortunate specific incident of February 4involving the motel manager himself-that they were discharged for discrimina-tory reasons in violation of the Act.Whether or not Respondent expected toomuch of its dishwashers or whether or not their discharge was warranted forreasons other than those cognizable under the Act (or, indeed, for any reason,so long as not within the Act's proscription) are totally beside the point forpurposes of this proceeding.As has been said many times in many ways, itisnot a violation of this Act for an employer to fire an employee for anyreasonwhatsoever or for no reason whatsoever,so long ashe is not fired forunionor organizational activity or otherwise exercising rights which he is guar-anteed the freedom of exercising under the Act 11It is urged on behalf of the discharged employees that discrimination is estab-lished by reason of the fact that the third day-shift dishwasher, Keller, wasnot also discharged.The answers to this are that Keller appears to have hadno responsibility for cleaning glasses; and that he had regularly been performingwork other than dishwashing for substantial periods oftime inan eminentlysatisfactorymanner, and Respondent (particularly Kettery) therefore did not wishto discharge him. It is undisputed that after Vaughn and Pierce were discharged,Keller voluntarily quit, stating, "I came in to get my check.I just don'tlike the way things go around here."A further answer to the implicationsof this contention is that it is conceded that dishwashers other than Vaughnand Pierce were also discharged, without claim that any of such dischargeswere union connected; and that other employees, concededly members of theUnion, have not been discharged. It appears to be further contended that thedirty glasses in question were "night shift glasses" as distinguished from "dayshift glasses."Apart from the fact that this has by no means been established,it isnoted that the discharged employees admitted continuous complaints tothem about the conditions of the glasses they were sending out to the diningroom; that Keller explicitly conceded that the complaints about glasses included"day shiftglasses"aswell as "night shift glasses"; that since, according tothe testimony of Vaughn, the day shift dishwashers washed glasses that hadbeen used at breakfast (which started at 6:30a.m.), it isobvious that dirtybreakfast glasses could have beenglassesprocessed by the day shift (i.e., glassesused after 6.30 a.m. and returned to the day shift dishwashers after 8 am.forwashing); and that Respondent was entitled in the conduct of its businessto take the view that in any event dirty glasses should not have been sentout to the dining room by the dishwashers, regardless of when or by whomthe particular glasses were processed. It is additionally urged, on behalf ofthe dischargees, that they were discharged without notice.Respondent submittedcredible testimony to the effect that this was in accordance with its practicein discharges for improper work performance, while conceding that in the caseof a cook discharged a few days after these two employees, for "sloppingfoodon a plate,"2 days' notice was given. This, -again,isbesidethe point.Whether or not the failure to give Vaughn and Pierce notice was in accordwith its usual practice, it does not in itself establish discriminatory motivationin violation of the Act. 1Upon the total record presented, I am convinced that the true and only reasonfor the discharge of Vaughn and Pierce was that, in culmination of a longhistoryof unremedied, unsatisfactory dishwashing, the "straw that broke the11As stated by the Board in an early case: "This Board does not attempt to-interpretemployers' rules or pass upon their reasonableness.The only issue with which we are con-cerned is whether Green had been discharged because of his Union activity .. .Matterof Montgomery Ward and Co., Inc.,4 NLRB 1151, 1166. Cf alsoSunshine Biscuits, Inc.v.N.L R B ,274 F. 2d 738, 741-742 (C A. 7):While there is no necessity for me, forpurposes of this proceeding, to go beyond deciding the question of whether the dischargeswere for discriminatory reasons under the Act, nevertheless if I believe Respondent's ex-planations for discharging the employees,as I do in this case, this excludes a finding ofdiscriminatory discharge.12 It is also contended that the motel is admittedly still receiving some (although less)complaints about the condition of its glasses.But even if the motel glasses are still dirty,this does not establish that Vaughn and Pierce were fired for union activity as charged.It may,for example,simply mean that Respondent has not yet succeeded in finding compe-tent dishwashers. INDIANAPOLIS MOTOR SPEEDWAY MOTEL625back of [Respondent's] tolerance and condonation" 13 was the intolerable incidentof February 4 when the motel manager himself drank a glass of milk withfilth in it, and the employees' failure even then to clean up the other rackedglasses that day, notwithstandingGoodman's warning to them.Whether ornotRespondent was justified in discharging these employees for this reasonisbeside the point, since there is no credible evidence that they were dischargedfor any other, and a finding that they were discharged for discriminatory reasonsviolative of the Act would be based on sheer surmise, conjecture, and speculation.14Ifind and conclude that it has not been established by a preponderance ofthe substantial credible evidence that the discharge of Vaughn or Pierce wasfor discriminatory reasons in violation of the Act.B. Alleged interrogations and economic threatsThe complaint also alleges and the answer denies that, in violation of Section8 (a) (1), on or about January 31 and February 1 Respondent through its Supervi-sorsGoodman and Kettery interrogated employees concerning their union mem-bership,activities,and desires; and that on or about January 31 Respondentthrough Kettery threatened employees with a pay decrease for joining or support-ing the Union or engaging in organizational activities.The alleged unlawful interrogations are claimed to have been establishedthrough the testimony of Respondent's former dishwasher Keller and its employeesKnight and Wesley; and the alleged economic threats through the testimonyofKeller.Discharged dishwashers Vaughn and Pierce testified that they wereatno time in any way questioned or spoken to on the subject of union ororganizational activities.Respondent's former dishwasher Keller, who, it will be recalled, resigned, tes-tified that he signed up with the Union on September 14.He further testifiedthat around the end of January 1964, when he and Kettery were alone in thelocker room, Kettery told him that he knew Vaughn and Pierce were passingout union cards and asked Keller if he knew anything about it and whetherthey had approached him.Keller testified that he said no, although he hadoriginally (about 4 months prior to this) received his union card from Pierce;but that,when asked whether he knew anything about the Union "trying toget in," he said yes.According to Keller, Kettery then remarked that if theUnion got in he would be making 80 cents instead of $1.20 an hour, whichprompted Keller to say that he would not work for that.Keller testified thatKettery then told him not to worry and to "leave what was said right herein the locker room."On cross-examination, Keller conceded that far from indicat-ing there would be any retaliation against him for union affiliation, "he [Kettery],to be truthful, he told me my job was safe" and that "you got a job as longyou wanted to work here.don'tworry."Kettery's version of this incidentisthat one day, probably in January 1964, as he was leaving the restroomhe passed Keller and remarked, "Leon, has anyone ever asked you to join theUnion," Keller said yes, and Kettery continued on out without saying anythingelse or even asking him whether he had joined. There is thus raised a pureissue of credibility between Keller and Kettery. I was adversely impressed byKeller as a witness, among other reasons because he appeared to hedge, shift,and equivocate as he testified.On the other hand, I was extremely favorablyimpressed with the demeanor of Kettery. I accordingly credit Kettery's versionof this incident, and find. that no economic threat, suggestion, or conversationtook place such as narrated by Keller; and I further find that the passing remarkwhich Kettery honestly conceded he made while coming out of the washroomwas in no sense coercive or even designed to obtain information relative to13Magnolia Petroleum Company v. N.L.R B.,200 F 2d 148, 149(C A. 5), The fact thatRespondent did not see fit to discharge Vaughn and Pierce previously for poor work doesnot mean that when it did its action was discriminatory"But to Dunson[Employer'spersonnelmanager], already exasperated by the number and perseverance of Hughes'creditors,the final batch of threats of garnishment was enough....Proof that a rule isflexible is not tantamount to a showing of discrimination,if there is reason for its s netapplication.To Dunson's personal knowledge, at least three other employees had been dis-missed because of excessive garnishments.Thus Hughes was not alone in feeling the bruntof the company policy."N.L.R.B. v. Georgia Rug Mill,308 F 2d 89, 93(CA. 5).14Cf.Consolidated Edison Co. of New York, Inc. v. N.L.R.B.,305 U.S. 197,230;G H.Hicks andSons,incorporated,141 NLRB 1272,1277;Lo-K Foods, Inc.,134 NLRB 956,957;Blue Flash Empress, Inc,109 NLRB 591, 592.770-076--65-vol. 149-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDKeller'sunion or organizational status, activities, or desires, and that it wasisolated and not in violation of Section 8 (a) (1) of the Act.15Respondent's potwasher, Knight, testified that around June, while he was work-ing on the garbage rack behind the motel,Goodman asked him if he "hadheard anything about a Union"When Knight said he had not, Goodmansaid,"You don't have to tell me who it is" and that he could probably tellKnight,mentioning JosephineMalone, then employed at the motel.16 Furtheraccording to Knight, on another occasion during the summer of 1963, Goodmanagain, to use Knight's own words, "asked me if I had heard any more orsomething like that, and I took it he was probably talking about the Union.He didn't say Union or horse race . . . . And what I told him was,I said, 'No."'Knight testified that the foregoing was the only time or twothat the subject of union was in any way broached or even hinted at by anysupervisory personnel, even though among the employees "There was talk goingallover the place about Unions."Knight further testified that he had signedup with the Union in July or August, but was never asked about it in anyway by Goodman or any other supervisor, and that at no time did he hearany threat or suggestion that it would be bad if he or anybody else joineda unionGoodman candidly conceded that he had indeed one day on the garbagedock asked Knight whether he had heard anything about the Union, and thatKnight said he had not, and that was the end of the conversation.Goodmanadded that at this time he was under the impression that Knight had affiliatedwith the Union because one of the maintenance men had mentioned it to himpreviouslyRespondent's janitor (in the motel part of its business)Wesley testified thathe has never signed up with the Union, and that at sometime before or after-hecould not remember which, or how long before or after-Vaughn and Piercewere discharged Goodman remarked to him in the hallway between the moteland the dining room (known as "gasoline alley") in a completely friendly way," `Is it true, I heard that you been approached about a Union,' or `Do youknow anything about a Union?' Something like that."Wesley testified thatsince he had not in fact been approached and knew nothing about any unionactivity, he truthfully told Goodman he knew nothing about it, and that Goodmanthen said that the motel paid about the same as other motels and that Goodman"was trying to say" that "The Union wouldn't make too much difference, eitherway, I guess."Wesley told nobody about this conversation.Goodman's accountof this encounter is substantially the same.Although Goodman's version of his remarks to Knight on the garbage rackand to Wesley in "gasoline alley" do not differ significantly from those ofthe employees, it may be appropriate to mention that I was extremely favorablyimpressed with the testimonial demeanor of Goodman, whom I found to becandid, straightforward, and convincing in look and manner.After observinghim, I was left persuaded that he testified truthfully in all essential respects,including,asalready indicated, his testimony with regard to the dischargesof Vaughn and Pierce.1715Cf.N.L.R.B. V. Kelly & Picerne, Inc,298 F. 2d 895, 898 (C.A.1) ; NL.R.B. v.England Brothers,Inc.,201 F. 2d 395, 397-398 (C.A.1) ; John S. Barnes Corporation v.N L R B ,190 F. 2d 127, 130-131 (,C A. 7) ; GH. Hicks andSons,Incorporated,141 NLRB1272, 1278;CharltonPress,Inc,129 NLRB 1352, 1357;The Great Atlantic & PacificTea Company, Inc.,129 NLRB 757, 760;Gibbs Automatic Division, Pierce Industries, Inc.,129 NLRB 196, 198;Lenox Plastics of P.R, Inc,128 NLRB 42, 44;True Temper Corpora-tion,127 NLRB 839, 842;Hot Point Co.,120 NLRB 1768, 1772;Haleyville Textile Com-pany, Inc.,118 NLRB 1157, 1158;Blue Flash Express, Inc.,109 NLRB591, 593, 594, 595;The Frohman Manufacturing Co., Inc.,107 NLRB 1308, 1315.11There is neither evidence nor charge that Malone's termination, which occurred soonafter racetime (apparently consistent with customary practice of retrenchment at thattime, according to this witness' testimony), was causally related to any union activity onher part, nor is there any evidence as to what the reason or circumstances of her termina-tion were.17Much has been made of a statement executed by Goodmanseveraldays afterthe dis-charges, which is said to be highly inconsistent with his testimony.Other than the per-haps understandable fact that Goodman did not then expressly identify Motel ManagerCassidy as being involved with a dirty glass on February 4 (while stating that some guestswere), this statement varies from Goodman's testimony in certain noncritical respects. Ihave taken these, as well as Goodman's credited explanation of theundeniedhasty circum-stances underwhich the statement was executed, into consideration, and Iam not per-suaded to view his credibilityas poor orto rejecthis testimony as totally lacking in ver-acity, or of the available alternativesto prefer other testimony to his..11 IRVING AIR CHUTE CO., INC., MARATHON DIVISION627In the light of the employees' own testimony and the record as a whole,including the absence of antiunion sentiment by the Employer,18 it appears tome that the few remarks thus admittedly made by Goodman to Knight andWesley, considering the casual circumstances under which they were made andthe total absence of even a suggestion of coercive atmosphere or design, couldhardly be regarded as other than isolated and as in no way calculated to interferewith, restrain, or coerce the employees in the exercise of their Section 7 rights.Innocuouspleasantryor dialogue is notper seillegal interrogationmerelybecause an organizational subject is referred to; nor is mere use of the word"union" by an employer to an employee freighted with hazard 10I accordingly find and conclude that no economic or other threats were madeby Respondent as alleged; that, as to the alleged interrogations, the allegedincidents involved (to the extent found) were merely isolated and concoercivein character, in no way interfering with, restraining, or coercing Respondent'semployees in the exercise of any of their rights under the Act; and, furtherthat, in any event, even if these incidents were considered to constitute technical,minor infractions, viewing the case as a whole it would not effectuate the policiesof theAct orserve any useful purpose to issue a cease-and-desist order hereinbased thereon.20CONCLUSIONS OF LAW1.Respondent is an employer engagedSection 2(6) and(7) of the Act.2.The Union is a labor organizationof the Act.3.Respondent hasin the complaint.in commerce within the meaning ofwithin the meaning of Section 2(5)not engaged in any of the unfair labor practices allegedRECOMMENDED ORDERIt is recommended that the complaint be dismissed.1sCf.N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725,725 (C.A.2);N.L.R.B. v.Linda Jo Shoe Company,3Q7 F. 2d 355, 357(C.A. 5).11 See cases citedsupra,footnote 15.20Cf. Pennsylvania Tire and Rubber Co. of Mississippi,Inc.,144 NLRB 466;G.H. HicksandSons,Inc.,141 NLRB 1272, 1278;and cases citedsupra,footnote 15.Irving Air Chute Company,Inc.,Marathon DivisionandTextileWorkers Union of America,AFL-CIOand Elected Committeefor Employee Representation,'Party in Interest.Cases Nos.3-CA-2097 and 3-RC-3140.November 10, 1964DECISION AND ORDEROn May 18, 1964, Trial Examiner Morton D. Friedman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He also found that Respondent had not engaged1 Even though the Elected Committee for Employee Representation did not formally meetwith the Respondent, employees participated in it, elected representatives, and admittedlyformed it for the purpose of meeting with Respondent to negotiate concerning rates of pay,seniority rights, and other working conditions.Accordingly, we find that the ElectedCommittee for Employee Representation is a labor organization within the meaning of Sec-tion 2(5) of the Act.149 NLRB No. 59.